19-10747-shl       Doc 196       Filed 10/09/19      Entered 10/09/19 16:53:28         Main Document
                                                    Pg 1 of 3


 William F. Gray, Jr.
 Alison D. Bauer
 FOLEY HOAG LLP
 1301 Avenue of the Americas
 New York, NY 10019
 Telephone: (646) 927-5500
 Facsimile: (646) 927-5599

 Attorneys for Debtors
 and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x
                                                           :   Chapter 11
In re                                                      :
                                                           :   Case No. 19-10747 (SHL)
JEFFREY LEW LIDDLE,                                        :
                                                           :   (Jointly Administered with Case No. 19-
                           Debtor                          :   12346)
---------------------------------------------------------- x

            SUPPLEMENTAL DECLARATION OF WILLIAM F. GRAY, JR.
                  ON BEHALF OF FOLEY HOAG LLP PURSUANT TO
        11 U.S.C. §§ 327, 329, AND 504 AND FED. R. BANKR. P. 2014(a) AND 2016

        William F. Gray, Jr. makes this declaration under 28 U.S.C. § 1746:

        1.       I am a partner at the firm of Foley Hoag LLP (“Foley Hoag” or the “Firm”), an

international law firm with an office at 1301 Avenue of the Americas, New York, New York, 10019

and offices in Boston, Massachusetts, Washington, D.C., and Paris, France.

        2.       I am an attorney licensed to practice law in the State of New York and am admitted

to practice before this Court.

        3.       I submit this declaration to supplement the disclosures in the Declaration and

Disclosure Statement of William F. Gray, Jr. On Behalf of Torys LLP Pursuant to 11 U.S.C. §§

327, 329, and 504 and Fed. R. Bankr. P. 2014(a) and 2016 [Docket No. 63 in Case No. 19-10747],

the Declaration and Disclosure Statement of William F. Gray, Jr. On Behalf of Foley Hoag LL

Pursuant to 11 U.S.C. §§ 327, 329, and 504 and Fed. R. Bankr. P. 2014(a) and 2016 [Docket No.
19-10747-shl     Doc 196       Filed 10/09/19     Entered 10/09/19 16:53:28           Main Document
                                                 Pg 2 of 3


91 in Case No. 19-10747], and the Declaration and Disclosure Statement of William F. Gray, Jr.

On Behalf of Foley Hoag LL Pursuant to 11 U.S.C. §§ 327, 329, and 504 and Fed. R. Bankr. P.

2014(a) and 2016 [Docket No. 13 in Case No. 19-12346] (collectively, the “Gray Declarations”),

in support of Foley Hoag’s retention as counsel to Jeffrey L. Liddle and Liddle & Robinson LLP,

as debtors and debtors in possession in the above-captioned chapter 11 cases (the “Debtors”).

Foley Hoag’s application for retention in the Liddle & Robinson, LLP chapter 11 case is sub judice.

        4.      Since filing the Gray Declarations, Foley Hoag has been engaged by SL Green

Realty Corp. (“SL Green”) in a non-litigation matter unrelated to the Debtors, their estates, or

these chapter 11 cases. SL Green is not a creditor in these cases, but is a majority shareholder of

800 Third Avenue Associates LLC, a former landlord of Liddle & Robinson LLP and an unsecured

creditor of both Debtors.

        5.      Foley Hoag’s representation of SL Green is wholly unrelated to the Debtors in this

matter and thus, does not impair the Firm’s disinterestedness. Foley Hoag does not believe that

either a potential or actual conflict of interest exists with respect to its representation of the Debtors

and any of the current or past representations described herein.

        6.      In the event and to the extent that the Debtors are involved in litigation that would

pose either an actual or perceived conflict of interest, or question the veracity or tenacity of Foley

Hoag’s work on the matter, the Debtors will utilize conflict counsel in regard to such litigation and

Foley Hoag will not be involved in any such litigation.

        7.      Foley Hoag will continue to conduct due diligence and will file additional

supplemental declarations to the extent necessary.




                                                    2
19-10747-shl     Doc 196      Filed 10/09/19    Entered 10/09/19 16:53:28      Main Document
                                               Pg 3 of 3


        I declare under penalty of perjury that, to the best of my knowledge and after reasonable

inquiry, the foregoing is true and correct.

Executed this 9th day of October, 2019


                                                                  /s/ William F. Gray, Jr.
                                                           William F. Gray, Jr.
                                                           Partner, Foley Hoag LLP




                                                 3
